 GRAND RAPIDS GENERAL MOTORS (FISHER BODY PLANT 1) 439inspected only for completion.However, the "certified mechanic" isengaged exclusively in the repair and overhauling of aircraft, whilethe "certified pilot" spends a major portion of his time performingthese same duties and only a fraction of his time in actual pilotingduties.Each frequently works with the hourly paid automotive me-chanic,whom the Petitioner would include.Under these circum-stances,' we find that, although they may possess a greater degree ofskill than other employees, the "certified mechanic" and the "certi-fied pilot" have a community of interests with the Employer's otherground service and maintenance personnel.We shall, therefore, in-clude them in the unit, in accordance with the Board's policy of afford-ing the same representation treatment to all employees with similarskills.6Accordingly, we find that the following employees at the Employ-er'sWindsor Locks, Connecticut, operation constitute an appropriateunit for the purposes of collective bargaining within the meaning ofSection 9 (c) of the Act :All employees including the automotive mechanic, the certifiedpilot, and the certified mechanic but excluding office clerical and pro-fessional employees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]8The mere difference in their manner of payment affords no basis for their exclusionfrom the unitBergen Knitting Mills, Inc,122 NLRB 801.Nor does thefact that theyhold FAA certificationsrequire a different result.See,e.g.,Whippany Paper BoardCompany, Inc,119 NLRB 1615.SeeJones-Dabney Company,Division of Devoe & Reynolds Co.,116 NLRB 1556, 1558.Grand Rapids General Motors (Fisher Body Plant #1)andInternational Association of Tool Craftsmen-N.I.U.C., Peti-tioner.Case No. 7-RC-4574.May 8, 1961ORDER DENYING MOTIONOn August 17, 1960, the Petitioner filed a petition seeking a single-plant unit of all tool and die department employees, i.e., die shop, jigand fixture, pattern shop, mechanical devices, die try-out, templatedepartment, heat treat weld shop, and apprentices, excluding all pro-duction and maintenance employees, at General Motors' Grand Rapids,Michigan, plant.On August 29, 1960, the petition was dismissed bythe Regional Director.On appeal from this dismissal, the Board, onOctober 4, 1960, sustained the Regional Director on the ground thata single-plant unit is inappropriate in view of a history of multiplant131 NLRB No. 63. 440DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining between General Motors and the UAW as found inGen-eralMotors Corporation, Cadillac Motor Car Division,120 NLRB1215, 1221.On October 20, 1960, the Petitioner filed a motion for re-consideration contending that the Board has held elections involvingthe representation rights of apprentices in single plants of GeneralMotors without regard to any multiplant bargaining history.OnNovember 18, 1960, the Board denied the motion.On January 16,1961, the Petitioner filed a second motion for reconsideration, againcontending that the relationship of General Motors to the UAW isnot multiplant in nature and, in support thereof, citing three cases 1wherein petitions were filed by the UAW for units of apprentices atindividual plants of General Motors.We note that the cases cited by the Petitioner involve stipulationsfor certification upon consent election entered into by General Motorsand the UAW. It is the Board's general practice to approve consent-election agreements unless they contain provisions which contravenethe statute or established Board policy.The Board does honor suchagreementseven though the Board might not have found the unitstipulated therein to be appropriate had the case been contested beforeit on its merits. It does not appear here that the units stipulated toby General Motors and the UAW in the citedcaseson their face con-travene the statute or constitute a significant departure from estab-lished Board policy.Therefore, in view of the Board's policy tohonor such consent agreements, we cannot find, as the Petitioner wouldhave us do, that these three stipulated cases, involving unrepresentedapprentices, have destroyed the multiplant unit found appropriate inGeneral Motors Corporation, supra.Accordingly, as the Petitionerseeks to sever a unit on a single plant basis from an existing multi-plant unit, and as severance must, according to established Boardprinciples, be coextensive with the existing multipla'nt unit, we affirmour original decision upholding the Regional Director's dismissal ofthe petition, and deny the second motion for reconsideration .2[The Board denied the motion for reconsideration.]MEMBER BROWN took no part in the consideration of the above OrderDenying Motion.'General Motors Corporation (Chevrolet, Bay City,Michigan),CaseNo. 7-RC-4375;Fisher Body Division(Plant 1, Grand Rapids, Michigan),Case No. 7-RC-4624; andChevroletTransmissionPlant (Saginaw,Michigan),Case No. 7-RC-4733.2 In reaffirming the Board's policy of honoring consent-election agreements,we recognizethat on occasion consent-election agreements may be enteredinto by GeneralMotors andthe UAW Involvingemployees in whom the Petitioner may have an interest In order toinsure the Petitioner herein of an opportunity to intervene or to participate in such cases,providing it has the requisite intervenor's showing of interest in each instance,we herebydirect the Regional Director to give adequate notice to the Petitioner whenever a petitionof this nature is filed